OPINION of the Court, by
Judge Owsxey.
This is a writ of error brought to reverse a judgment entered against T. Allen alone, in a joint action against him, John Allen, William S. Allen and Thomas Fletcher, upon a joint and several obligation. . .
The process was returned executed upon T. Allen, the plaintiff in error, and “ not found99 as to the other defendants in the court below. That return, as has been heretofore determined by this court, did not, under the act of 1811, (4 Litt. 384, § 6) authorise the defendant ⅛ error, who was plaintiff in the court below, to take judgment against the present plaintiff alone; and abstracted *455from that act, as the action is joint, it was, according to the settled course of decisions in this court, clearly irre-guiar to take such a judgment.
The judgment must therefore be reversed with costs, the cause remanded and such proceedings had as may be consistent with this opinion.